IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00056-CV

LOWELL QUINCY GREEN,
                                                            Appellant
v.

THE STATE OF TEXAS, ET AL,
                                                            Appellees



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-709-C2


                           MEMORANDUM OPINION


      On February 12, 2019, Lowell Quincy Green filed in this Court what would be

interpreted as an original petition asserting civil conspiracy and contempt claims against

the State of Texas, United States Magistrate Judge Rebecca Rutherford, Susan F. San

Miguel, Charles D. Olson, Abel Reyna, Brandon Luce, Landon Ramsey, Lawrence E.

Johnson, Stan Schwieger, District Judge Vicki Menard, Teresa Santana, Jennifer Annie

Richie, and McLennan County, Texas. On March 6, 2019, we notified Green of our
concern that we lack jurisdiction over this proceeding because it appears that Green is

attempting to file an original petition and there is, therefore, no final judgment or

appealable order in this case. We requested a response from Green showing grounds for

continuing the proceeding. On March 19, 2019, Green filed an additional document.

                                        I.         APPLICABLE LAW

         Only final decisions of a trial court are appealable. Gregory v. Foster, 35 S.W.3d 255,

257 (Tex. App.—Texarkana 2000, no pet.) (citing N.E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966)). Indeed, the Texas Supreme Court has held that an appeal

may be taken only from a final judgment and certain interlocutory orders identified by

statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Macon v. Tex.

Dep’t of Criminal Justice-Inst. Div., No. 10-10-00150-CV, 2012 Tex. App. LEXIS 4207, at **2-

3 (Tex. App.—Waco May 23, 2012, no pet.) (mem. op.) (“Unless an interlocutory appeal

is expressly authorized by statute, we only have jurisdiction over an appeal taken from a

final judgment.”).

                                             II.    DISCUSSION

         Based on our review of the record in this matter, Green is not attempting to appeal

from a final, appealable order.1 Rather, Green has filed in this Court a new original

petition asserting civil conspiracy and contempt claims against the parties listed above.




         1Based on the content of the documents filed by Green in this proceeding, it is difficult for the
Court to understand Green’s arguments or to even describe or characterize the documents or their purpose.

Green v. State, et al.                                                                             Page 2
We lack jurisdiction to adjudicate these issues. See Lehmann, 39 S.W.3d at 195; Aguilar v.

Weber, 72 S.W.3d 729, 731 (Tex. App.—Waco 2002, no pet.) (“Appellate court jurisdiction

of the merits of a case extends no further than that of the court from which the appeal is

taken.” (citing Nabejas v. Tex. Dep’t of Pub. Safety, 972 S.W.2d 875, 876 (Tex. App.—Corpus

Christi 1998, no pet.)); see also Macon, 20102 Tex. App. LEXIS 4207, at **2-3. Therefore,

because there is no final judgment or appealable, interlocutory order, we dismiss this

matter for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f); Lehmann, 39 S.W.3d at

195; see also Macon, 2012 Tex. App. LEXIS 4207, at **2-3.

         Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;

10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.

                                        III.   WARNING

         Further, we find Green’s filing to be totally without basis in law and, as such, is

completely frivolous. Green is warned that further filings of this nature could be

considered an abuse of the judicial process for which he could be sanctioned. See

Chambers v. Masco, Inc., 501 U.S. 32, 46, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991) (exploring


Green v. State, et al.                                                                  Page 3
the scope of the inherent power of a federal court to sanction a litigant for bad-faith

conduct); Ex parte Sledge, 391 S.W.3d 104, 111 (Tex. Crim. App. 2013) (citing TEX. CODE

CRIM. PROC. ANN. art. 11.07, § 4 (West 2015) (describing the abuse-of-writ doctrine);

Johnson v. State, 166 S.W.3d 372, 373 (Tex. App.—Waco 2005, no pet.) (dismissing an

appeal for an abuse of judicial process); Howell v. Tex. Workers’ Comp. Comm’n, 143 S.W.3d
416, 446 (Tex. App.—Austin 2004, pet. denied) (noting that, even in the absence of an

applicable rule or statutes, a state “court has the inherent authority to sanction parties for

bad-faith abuses if it finds that to do so will ‘aid in the exercise of its jurisdiction, in the

administration of justice, and in the preservation of its independence and integrity.’”

(quoting In re Bennett, 960 S.W.2d 35, 40 (Tex. 1997))); see also Ex parte Kennedy, No. WR-

75,385-24, 2017 Tex. Crim. App. Unpub. LEXIS 142, at **1-2 (Tex. Crim. App. Feb. 15, 2017)

(order) (per curiam) (concluding that Applicant abused the writ process and instructing

the Clerk of the Court of Criminal Appeals to not “accept or file the instant application

for a writ of habeas corpus, or any future application pertaining to this conviction unless

Applicant is able to show in such an application that any claims presented have not been

raised previously and that they could not have been presented in a previous application

for a writ of habeas corpus”); In re Schmotzer, No. 10-15-00433-CR, 2015 Tex. App. LEXIS

12920, at *2 (Tex. App.—Waco Dec. 23, 2015, orig. proceeding) (finding that we lack

jurisdiction over a document entitled, “Statement of Judicial Notice,” and warning relator

that the filing is completely frivolous and that further filings could be considered an


Green v. State, et al.                                                                   Page 4
abuse of judicial process for which a sanction may be warranted). Green is hereby on

notice that any future filings determined by this Court to be frivolous will be subject to,

but not limited by, any of the sanctions discussed above.

         Additionally, because this proceeding is without basis in the law and, thus, is

frivolous, we note that this opinion and related judgment authorizes the Texas

Department of Criminal Justice to forfeit Green’s good-time credit pursuant to section

498.0045(b) of the Texas Government Code. See TEX. GOV’T CODE ANN. § 498.0045(b)

(West 2012); see also Johnson v. Peeples, 399 S.W.3d 348, 352 (Tex. App.—Waco 2013, no

pet.). The Clerk is ordered to provide notice of this opinion and judgment to the

appropriate offices at the Texas Department of Criminal Justice, including the

Correctional Institutions Division and the Parole Division, for that purpose.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 3, 2019
[CV06]




Green v. State, et al.                                                               Page 5